Exhibit 10.13

 

RESTRICTED STOCK AWARD AGREEMENT

SNAP INTERACTIVE, INC.

 

This Restricted Stock Award Agreement (this “Agreement”) is made this 3rd day of
March, 2016, by and between Snap Interactive, Inc., a Delaware corporation (the
“Company”), and Clifford Lerner, an employee of the Company or one or more of
its subsidiaries (the “Employee”).

 

WHEREAS, the Company desires to recognize the contribution the Employee has made
to the Company and its subsidiaries and to provide an incentive to the Employee
to assist the Company and its subsidiaries in achieving continued success by
granting to the Employee an award of restricted stock in shares of the Company’s
common stock, par value $0.001 per share (“Common Stock”), as hereinafter
provided.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto agree as
follows:

 

1.         Terms of Award. The number of shares of Common Stock awarded under
this Agreement is five million (5,000,000) shares (the “Awarded Shares”). The
“Date of Grant” of this Restricted Stock Award is March 3, 2016.

 

2.        Definitions. The terms “Board”, “Change in Control”, “Code”,
“Committee”, “Termination of Service”, and “Total and Permanent Disability”
shall have the same meaning as each such term is defined in the Snap
Interactive, Inc. 2011 Amended and Restated Long-Term Incentive Plan (the
“Plan”).

 

3.         Vesting. Except as specifically provided in this Agreement, the
Awarded Shares shall vest as follows:

 

One hundred percent (100%) of the total Awarded Shares shall vest on the tenth
(10th) anniversary of the Date of Grant, provided that the Employee is employed
by (or if the Employee becomes an outside director or contractor, is providing
services to) the Company or a subsidiary on that date.

 

Notwithstanding the foregoing, one hundred percent (100%) of the unvested
Awarded Shares immediately shall vest (i) on the date of a Change in Control,
provided the Employee is employed by (or if the Employee becomes an outside
director or contractor, is providing services to) the Company or a subsidiary on
such date; (ii) on the date of the Employee’s Termination of Service due to his
death or Total and Permanent Disability; and (iii) on the date of the Employee’s
Termination of Service without “cause” (as such term is defined in the written
employment or consulting agreement between the Company and the Employee that is
in effect on the date of the Employee’s Termination of Service). For purposes of
clarity, if the Company decides not to renew any written employment agreement or
consulting agreement between the Company and the Employee without “cause” (as
such term is defined in such agreement), and the Employee suffers a Termination
of Service in connection with such non-renewal, then the Employee’s Termination
of Service shall be treated as a Termination of Service without “cause” for
purposes of this Agreement.

 

4.         Forfeiture. Awarded Shares that are not vested in accordance with
Section 3 shall be forfeited on the date of the Employee’s Termination of
Service. Upon forfeiture, all of the Employee’s rights with respect to the
forfeited Awarded Shares shall cease and terminate, without any further
obligations on the part of the Company.

 



 

 

5.        Restrictions on Awarded Shares. Awarded Shares that are not vested in
accordance with Section 3 and which are subject to forfeiture in accordance with
Section 4 shall be subject to the terms, conditions, provisions, and limitations
of this Section 5.

 

(a)                Subject to the terms of this Agreement, from the Date of
Grant until the date the Awarded Shares are vested in accordance with Section 3
and are no longer subject to forfeiture in accordance with Section 4 (the
“Restriction Period”), the Employee shall not be permitted to sell, transfer,
pledge, or assign any of the Awarded Shares.

 

(b)               Except as provided in paragraph (a) above, the Employee shall
have, with respect to his Awarded Shares, all of the rights of a stockholder of
the Company, including the right to vote the shares, and the right to receive
any dividends thereon.

 

6.        Legend. The following legend shall be placed on all certificates
representing Awarded Shares:

 

On the face of the certificate:

 

“Transfer of this stock is restricted in accordance with conditions printed on
the reverse of this certificate.”

 

On the reverse:

 

“The shares of stock evidenced by this certificate are subject to and
transferable only in accordance with that certain Restricted Stock Award
Agreement by and between Snap Interactive, Inc. and Clifford Lerner, dated March
3, 2016, a copy of which is on file at the principal office of the Company in
New York, New York. No transfer or pledge of the shares evidenced hereby may be
made except in accordance with and subject to the provisions of said Agreement.
By acceptance of this certificate, any holder, transferee or pledgee hereof
agrees to be bound by all of the provisions of said Agreement.”

 

The following legend shall be inserted on a certificate evidencing Common Stock
issued under this Agreement if the shares were not issued in a transaction
registered under the applicable federal and state securities laws:

 

“Shares of stock represented by this certificate have been acquired by the
holder for investment and not for resale, transfer or distribution, have been
issued pursuant to exemptions from the registration requirements of applicable
state and federal securities laws, and may not be offered for sale, sold or
transferred other than pursuant to effective registration under such laws, or in
transactions otherwise in compliance with such laws, and upon evidence
satisfactory to the Company of compliance with such laws, as to which the
Company may rely upon an opinion of counsel satisfactory to the Company.”

 

 2 

 

 

All Awarded Shares owned by the Employee shall be subject to the terms of this
Agreement and shall be represented by a certificate or certificates bearing the
foregoing legend.

 

7.        Delivery of Certificates. The Company shall deliver certificates for
the Awarded Shares to the Employee (or to the Employee’s estate or legal
guardian, as applicable) or shall register the Awarded Shares in such person’s
name, free of restriction under this Agreement, promptly after, and only after,
the Restriction Period has expired without forfeiture pursuant to Section 4. In
connection with any issuance of a certificate for restricted stock, the Employee
shall endorse such certificate in blank or execute a stock power in a form
satisfactory to the Company in blank and deliver such certificate and executed
stock power to the Company.

 

8.        Voting. The Employee, as record holder of the Awarded Shares, has the
exclusive right to vote, or consent with respect to, such Awarded Shares until
such time as the Awarded Shares are transferred in accordance with this
Agreement; provided, however, that this Section 8 shall not create any voting
right where the holders of such Awarded Shares otherwise have no such right.

 

9.        Adjustments. The number of Awarded Shares shall be subject to
adjustment in accordance with Articles 11-13 of the Plan.

 

10.      Specific Performance. The parties acknowledge that remedies at law will
be inadequate remedies for breach of this Agreement and consequently agree that
this Agreement shall be enforceable by specific performance. The remedy of
specific performance shall be cumulative of all of the rights and remedies at
law or in equity of the parties under this Agreement.

 

11.       Employee’s Representations. Notwithstanding anything herein to the
contrary, the Employee hereby represents and warrants to the Company, that:

 

(a)        The Employee acknowledges that the Awarded Shares have not been
registered under the Securities Act of 1933, as amended (the “Securities Act”),
and that the Company’s reliance on an exemption from the Securities Act depends,
in part, upon the truth and accuracy of the Employee’s representations set forth
herein.

 

(b)        The Employee is acquiring the Awarded Shares for his own account, for
investment purposes only, and not with a view to the distribution, resale, or
other disposition not in compliance with the Securities Act and applicable state
securities laws.

 

(c)        The Employee is an “accredited investor” as such term is defined in
Rule 501 promulgated under the Securities Act.

 

(d)        The decision of the Employee to acquire the Awarded Shares for
investment has been based solely upon the evaluation made by the Employee.

 

(e)        The Employee recognizes and understands that the Awarded Shares may
not be sold, transferred, or otherwise disposed of without registration under
the Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement or an available exemption, he must hold such
Awarded Shares indefinitely. The Employee further acknowledges that Rule 144
promulgated under the Securities Act may not be applicable to the Awarded Shares
and understands that the Company will not be obligated to make the filings and
reports, or make publicly available the information, which is a condition to the
availability of Rule 144. The Employee further recognizes that the Company is
under no obligation to register the Awarded Shares or to comply with any
exemption from such registration. The Employee understands that the certificates
representing the Awarded Shares may carry one or more legends incorporating such
restrictions.

 

 3 

 

 

(f)        The Employee acknowledges that he is a sophisticated investor, having
such knowledge and experience in financial and business matters as to be capable
of making an informed investment decision with respect to the acquisition of the
Awarded Shares and that he has the financial wherewithal to absorb the loss of
any investment in the Awarded Shares.

 

(g)        The Employee acknowledges receipt of all information he considers
necessary or appropriate for deciding and evaluating the merits and risks of his
acquiring and holding the Awarded Shares. The Employee acknowledge that he has
had an opportunity to ask questions and to receive answers from the Company
regarding the Awarded Shares and the business properties, prospects, and
financial condition of the Company and to obtain additional information
necessary to verify the accuracy of any information furnished to him or to which
he had access.

 

(h)        The Employee acknowledges that applicable securities laws provide
restrictions on the ability of stockholders to sell, transfer, assign, mortgage,
hypothecate, or otherwise encumber their Awarded Shares and places certain other
restrictions on the Employee.

 

12.        Employee’s Acknowledgments. The Employee acknowledges that a copy of
the Plan has been made available for his review by the Company and represents
that he is familiar with the relevant terms and provisions thereof that are
referenced in this Agreement. The Employee hereby accepts the Awarded Shares
subject to all the terms and provisions of this Agreement. The Employee hereby
agrees to accept as binding, conclusive, and final all decisions or
interpretations of the Committee or the Board, as appropriate, upon any
questions arising under this Agreement.

 

13.        No Right to Continue Service or Employment. Nothing herein shall be
construed to confer upon the Employee the right to continue in the employ or to
provide services to the Company or any subsidiary, or to interfere with or
restrict in any way the right of the Company or any subsidiary to discharge the
Employee as an employee at any time.

 

14.         Law Governing. This Agreement shall be governed, construed, and
enforced in accordance with the laws of the State of Delaware (excluding any
conflict of laws rule or principle of Delaware law that might refer the
governance, construction, or interpretation of this Agreement to the laws of
another state).

 

15.         Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction, with respect to any and all claims under this
Agreement, to be invalid, illegal, or unenforceable in any respect for any
reason, the invalid, illegal, or unenforceable term, provision, or agreement
shall not affect any other term, provision, or agreement that is contained in
this Agreement, and this Agreement shall be construed in all respects as if the
invalid, illegal, or unenforceable term, provision, or agreement had never been
contained herein.

 

16.         Covenants and Agreements as Independent Agreements. Each of the
covenants and agreements that is set forth in this Agreement shall be construed
as a covenant and agreement independent of any other provision of this
Agreement. The existence of any claim or cause of action of the Employee against
the Company, whether predicated on this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Company of the covenants and
agreements that are set forth in this Agreement.

 

 4 

 

 

17.          Entire Agreement. This Agreement supersedes any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said subject matter. All
prior negotiations and agreements between the parties with respect to the
subject matter hereof are merged into this Agreement. Each party to this
Agreement acknowledges that no representations, inducements, promises, or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf of any party, which are not embodied in this Agreement and that any
agreement, statement or promise that is not contained in this Agreement shall
not be valid or binding or of any force or effect.

 

18.          Parties Bound. The terms, provisions, and agreements that are
contained in this Agreement shall apply to, be binding upon, and inure to the
benefit of the parties and their respective heirs, executors, administrators,
legal representatives, and permitted successors and assigns, subject to the
limitation on assignment expressly set forth herein. No person or entity shall
be permitted to acquire any Awarded Shares without first executing and
delivering an agreement in the form satisfactory to the Company making such
person or entity subject to the restrictions on transfer contained in Section 5
hereof.

 

19.          Waiver. Neither the failure nor any delay on the part of any party
to exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power, or privilege preclude any other or further exercise of the
same or of any right, remedy, power or privilege, nor shall any waiver of any
right, remedy, power, or privilege with respect to any occurrence be construed
as a waiver of such right, remedy, power, or privilege with respect to any other
occurrence.

 

20.          Provisions Separable. The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

 

21.           Modification. No change or modification of this Agreement shall be
valid or binding upon the parties unless the change or modification is in
writing and approved by the Employee and the Board; provided, however, that if
the Employee is a member of the Board, the Employee must recuse himself from any
vote to amend the Agreement or accelerate the vesting of the Awarded Shares, and
if the Employee is the sole member of the Board, the Agreement may not be
amended and the vesting of the Awarded Shares may not be accelerated.

 

22.           Headings. The headings that are used in this Agreement are used
for reference and convenience purposes only and do not constitute substantive
matters to be considered in construing the terms and provisions of this
Agreement.

 

23.           Gender and Number. Words of any gender used in this Agreement
shall be held and construed to include any other gender, and words in the
singular number shall be held to include the plural, and vice versa, unless the
context requires otherwise.

 

24.           Notice. Any notice required or permitted to be delivered hereunder
shall be deemed to be delivered only when actually received by the Company or by
the Employee, as the case may be, at the addresses set forth below, or at such
other addresses as they have theretofore specified by written notice delivered
in accordance herewith:

 

 5 

 

 

a.            Notice to the Company shall be addressed and delivered as follows:

 

Snap Interactive, Inc.

320 W. 37th Street, 13th Floor

New York, NY 10018

Attn:_____________

Fax:______________

 

b.           Notice to the Employee shall be addressed and delivered as set
forth on the signature page.

 

25.         Tax Requirements. The Employee is hereby advised to consult
immediately with his own tax advisor regarding the tax consequences of this
Agreement, the method and timing for filing an election to include this
Agreement in income under Section 83(b) of the Code, and the tax consequences of
such election. By execution of this Agreement, the Employee agrees that if the
Employee makes such an election, the Employee shall provide the Company with
written notice of such election in accordance with the regulations promulgated
under Section 83(b) of the Code. The Company or, if applicable, any subsidiary
(for purposes of this Section 25, the term “Company” shall be deemed to include
any applicable subsidiary), shall have the right to deduct from all amounts paid
in cash or other form, any federal, state, local, or other taxes required by law
to be withheld in connection with the Awarded Shares. The Company may, in its
sole discretion, also require the Employee receiving shares of Common Stock to
pay the Company the amount of any taxes that the Company is required to withhold
in connection with the Employee’s income arising with respect to the Awarded
Shares. Such payments shall be required to be made when requested by the Company
and may be required to be made prior to the delivery of any certificate
representing shares of Common Stock. Such payment may be made (i) by the
delivery of cash to the Company in an amount that equals or exceeds the required
tax withholding obligations of the Company; or (ii) by any other means approved
by the Company in its sole discretion. The Company may, in its sole discretion,
withhold any such taxes from any other cash remuneration otherwise paid by the
Company to the Employee.

 

[Signature Page Follows]

 



 6 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee, to evidence his consent and approval
of all the terms hereof, has duly executed this Agreement, effective as of the
date specified in Section 1 hereof.

 

  COMPANY:         Snap Interactive, Inc.         By: /s/ Alexander Harrington  
Name: Alexander Harrington   Title: Chief Executive Officer and Chief Financial
Officer

 

  EMPLOYEE:         /s/ Clifford Lerner   Signature         Name: Clifford
Lerner   Address:      





 



 

7

 

